Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 The liquid detergent composition calls out an AES with specific alkyl chain lengths of 40-70% C15, no more than 30% of C14 and 15-50% of a C13 wherein said AES has a molecular weight of 200-220 Daltons. The closest prior art of record, Vinson et al, broadly teaches C12-C16 carbon atoms and exemplifies C12/C14/C16 but does not suggest a teaching of C13 AES. Furthermore, applicant has shown criticality at Table 3 of his specification, with respect to the viscosity of the claimed AES having C13-C15, increases and provides better formulation flexibility than AES surfactants outside of the scope as claimed. Accordingly, in view of the criticality and the lack of a teaching of specific alkyl chain length with proportions, the claims are allowable. 
The ODP rejection is withdrawn because the claims do not overlap in light of their amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761